[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT         FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               July 28, 2005
                                No. 04-15109
                                                            THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                      D.C. Docket No. 03-000627-CR-P-S

UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

      versus

MICHAEL LAMONT CROCKETT,

                                                            Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Northern District of Alabama
                         _________________________

                                 (July 28, 2005)

Before BLACK, BARKETT and PRYOR, Circuit Judges

PER CURIAM:

      Donald E. Colee, Jr., appointed counsel for Michael L. Crockett in this

direct criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Crockett’s

convictions and sentences are AFFIRMED.




                                          2